Citation Nr: 0739567	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  05-03 876	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas

THE ISSUES

1. Entitlement to service connection for residuals of a right 
knee injury.  

2. Entitlement to service connection for residuals of a right 
cheek injury.  

3. Entitlement to service connection for pseudofolliculitis 
barbae.

4. Entitlement to service connection for chloracne.

5. Entitlement to service connection for a left knee 
disability secondary to the right knee disability.  

6. Entitlement to service connection for a back disability 
secondary to the right knee disability.  

7. Entitlement to service connection for depression secondary 
to the right knee disability.  

8. Entitlement to service connection for osteoarthritis 
secondary to the right knee disability.  

REPRESENTATION

Veteran represented by:  Texas Veterans Commission

ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1973 to January 1976.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  

The veteran requested a hearing before a Veterans Law Judge, 
but he did not appear for the hearing scheduled in April 
2005.  

In December 2006, the Board remanded the case to the RO for 
additional development.  As the requested development has 
been completed, no further action is necessary to comply with 
the Board's remand directive.  Stegall v. West, 11 Vet. App. 
268 (1998). 


FINDINGS OF FACT

1. There is no competent evidence showing that the veteran 
currently has residuals of a right knee injury that is 
related to disease or injury of service origin; his currently 
diagnosed degenerative joint disease of the right knee by X-
ray was not manifest to a compensable degree within one year 
of separation from active service.

2. Residuals of a right cheek injury are not currently shown.  

3. Pseudofolliculitis barbae is not currently shown.  

4. Chloracne is not currently shown.  

5. As the underlying claim of service connection for 
residuals of a right knee disability is denied and as there 
is no other service-connected disability, there is no factual 
or legal basis to support the claims of service connection 
for a left knee disability, a back disability, depression, 
and osteoarthritis secondary to a service-connected 
disability.  


CONCLUSIONS OF LAW

1. Residuals of a right knee injury were not incurred in or 
aggravated by active service, and degenerative joint disease 
of the right knee may not be presumed to have been incurred 
during active service.  38 U.S.C.A. §§ 1110, 1131, 1112, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

2. Residuals of a right cheek injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2007).  

3. Pseudofolliculitis barbae was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2007).  

4. Chloracne was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 
C.F.R. § 3.303 (2007).  

5. A left knee disability is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) 
(2007).  

6. A back disability is not proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1110, 
1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) 
(2007).  

7. Depression is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2007).  

8. Osteoarthritis is not proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2007).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.  

Also, the VCAA notice requirements apply to all five elements 
of a claim for service connection.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in April 2003, in May 2003, and in January 
2007.  The veteran was notified of the type of evidence 
needed to substantiate the claims of service connection, 
namely, evidence of an injury or disease or event, causing an 
injury or disease, during service; evidence of current 
disability; evidence of a relationship between the current 
disability and the injury or disease or event, causing an 
injury or disease, during service.  The veteran was also 
notified of the type of evidence needed to substantiate the 
claims of secondary service connection, namely, a 
service-connected disability caused or aggravated a 
nonservice-connected disability. 

The veteran was informed that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any such records on his 
behalf.  The veteran was asked to submit evidence, which 
would include that in his possession, in support of his 
claims.  The notice included the general provision for the 
effective date of the claims and for the degree of disability 
assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim). 

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication. 

The procedural defect was cured as the RO provided 
content-complying VCAA notice and the claims were 
subsequently readjudicated as evidenced by the supplemental 
statement of the case, dated in June 2007.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The veteran was afforded the 
opportunity to testify at a personal hearing, but he did not 
appear.  The RO has made more than one attempt at obtaining 
the veteran's service medical records to no avail.  The 
National Personnel Records Center (NPRC) responded to the RO 
in August 2003 that the records did not exist, that the NPRC 
did not have them, or that further efforts to locate them at 
the NPRC would be futile.  Also, in April 2007, searches for 
records from Ft. Bliss, Texas, identified by the veteran, 
were unable to be located.  The veteran was notified about 
these attempts to obtain service records.  The RO has 
obtained the veteran's VA records, as well as private records 
identified by the veteran to include those from M.S., MD, 
J.J., MD, and T.U., MD.  

Further, VA has conducted medical inquiry in the form of VA 
general medical, orthopedic, and neuropsychiatric 
compensation examinations in December 2004 in an effort to 
substantiate a claim for nonservice-connected pension.  While 
the VA has not conducted medical inquiry in the form of a VA 
compensation examination in an effort to substantiate the 
claims on appeal in particular, the December 2004 VA 
examination was adequate to address the initial question in a 
service connection claim, that is, whether or not there is a 
current disability.  

Moreover, further development to obtain another VA 
examination is not required for the reasons that follow.  
38 U.S.C.A. § 5103A (d).  There is no record of a right knee 
injury, a right cheek injury, pseudofolliculitis barbae, or 
chloracne, or complaints relative thereto, during or 
contemporaneous with service.  

Additionally, there is no current diagnosis of a right cheek 
disability, pseudofolliculitis barbae, or chloracne, or 
competent evidence of persistent or recurrent symptoms 
relative to these claimed disabilities and to a right knee 
disability following his discharge from service until many 
years later.  Under these circumstances a medical examination 
or medical opinion is not required under 38 C.F.R. § 
3.159(c)(4).  

As for the claims of secondary service connection, the claims 
are dependent on the outcome of the claim for a right knee 
disability and as the claim for a right knee disability is 
denied, and as there is no other service-connected 
disability, the condition precedent to invoke the provisions 
of 38 C.F.R. § 3.310, pertaining to claims of secondary 
service connection, that is, a service-connected disability 
has not been established.  Under these circumstances a 
medical examination or medical opinion is not required under 
38 C.F.R. § 3.159(c)(4). 

As the veteran has not identified any additionally available 
evidence for consideration, and as no additional evidence 
remains to be obtained, no further assistance to the veteran 
is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a). 



For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Where a veteran served continuously for ninety (90) days or 
more and arthritis become manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may also be warranted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a).  Effective 
October 10, 2006, the provision of 38 C.F.R. § 3.310 was 
amended to implement the holding in Allen v. Brown, 7 Vet. 
App. 439 (1995), for secondary service connection on the 
basis of the aggravation of a nonservice-connected disorder 
by service-connected disability. 

The amendment essentially codifies Allen with language that 
requires that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.  In any 
case, as VA has been complying with Allen since the decision 
was issued in 1995, the amendment is not a liberalizing 
change in the law and does not otherwise change the 
application of the 38 C.F.R. § 3.310.

Secondary service connection requires (1) evidence of a 
current disability; (2) evidence of a service-connected 
disability; and (3) medical nexus evidence establishing a 
connection between the service-connected disability and the 
current disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998).  

II. Merits of the Claims

Direct Service Connection Claims

As the service medical records are unavailable through no 
fault of the veteran, there is a heightened obligation to 
explain findings and conclusions and to carefully consider 
the benefit-of-the-doubt standard of proof under 38 U.S.C.A. 
§ 5107(b).  O'Hare v. Derwinski, 1 Vet. App. 365 (1991). 

Although the service medical records are unavailable and 
there is no evidence contemporaneous with service from any 
other source to affirmatively show residuals of a right knee 
injury were present coincident with service under 38 C.F.R. 
§ 3.303(a), service connection may still be established by 
continuity of symptomatology after service, by presumptive 
service connection for a chronic disease, such as 
degenerative joint disease or arthritis, or by the diagnosis 
of the disability after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 

After service, private medical records show that in March 
2002 the veteran was seen for a complaint of right knee pain.  
X-rays of the right knee in May 2002 were normal.  VA records 
show that in July 2002 the veteran was seen with complaints 
of right knee pain for several months with no history of 
trauma.  

Private records, dated in 2002 and 2003, show that the 
veteran sustained a right knee injury at work in October 
2002, and thereafter underwent surgery for a medial meniscus 
tear in December 2002 and in October 2004.  Degenerative 
joint disease or arthritis of the right knee was first 
documented in the operative report of December 2002. 

The absence of continuity of right knee complaints from 1976 
to 2002 is persuasive evidence against continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.).  And while the 
veteran has stated that his right knee injury in 2002 was an 
aggravation of the knee injury in service, there is no 
documented complaint of right knee pain or abnormality until 
2002, more than 25 years after service.  The Board finds the 
absence of medical evidence of continuity of symptomatology 
outweighs the veteran's statements of continuity, rendering 
the lay evidence less probative than the medical evidence on 
the question of continuity of symptomatology.  Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  For this 
reason, service connection for residuals of a right knee 
injury based on continuity of symptomatology is not 
established.   

Also, the record shows that degenerative joint disease or 
arthritis of the right knee was first documented in December 
2002, more than 25 years after service, well beyond the one-
year presumptive period for degenerative joint disease or 
arthritis as a chronic disease under 38 U.S.C.A. §§ 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.

As for service connection based on the initial documentation 
of a right knee disability after service under 38 C.F.R. § 
3.303(d), there is no medical evidence of an association or 
link between the current right knee disability and an injury 
or disease of service origin.



As for the veteran's statement, relating his current right 
knee disability to an injury during service, and as the 
veteran is competent to describe symptoms pertaining to his 
claimed disability, where as here, the question is one of 
medical causation, competent medical evidence is required to 
substantiate the claim because a lay person is not qualified 
through education, training, and expertise to offer an 
opinion on medical causation.  38 C.F.R. § 3.159; Jandreau v. 
Nicholson, 492 F.3d 1372,  (Fed. Cir. 2007).  Therefore, the 
veteran's statement is not competent evidence on the question 
of medical causation, that is, whether the current right knee 
disability is the result of an in-service injury.  

As the Board may consider only independent medical evidence 
to support its findings as to a question involving medical 
causation, which is not capable of lay observation, and as 
there is no favorable medical evidence to support the claim 
of service connection for residuals of a right knee injury, 
as articulated above, the Board finds that service connection 
is not warranted on either a direct or presumptive basis. 

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim of service connection for 
residuals of a right knee injury, the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).   

As for the claims of service connection for residuals of a 
right cheek injury, pseudofolliculitis barbae, and chloracne, 
the appeal turns on what the evidence shows in terms of a 
current medical diagnosis.  A review of the medical records 
shows that there is no competent evidence that the veteran 
has residuals of a right cheek injury, pseudofolliculitis 
barbae, or chloracne.  Although private and VA records show 
that the veteran was seen with complaints pertaining to the 
skin beginning in 2001, there is no diagnosis of a right 
cheek disability, pseudofolliculitis barbae, or chloracne.  
Rather, the medical evidence shows diagnoses of eczema, 
Candida, tinea corporis, hand dermatoses, and a condition 
manifested by sensitive skin.  



To the extent the veteran is competent to describe symptoms 
of a cheek injury and of a skin condition, which are within 
his knowledge and personal observation, once his statement 
goes beyond the matters within his knowledge and personal 
observation, that is, that he suffers from particular 
illnesses, namely, a right cheek disability, 
pseudofolliculitis barbae, or chloracne, his statement is not 
competent evidence because the matters require competent 
medical evidence to substantiate the claims because a lay 
person is not qualified through education, training, and 
expertise to offer a medical diagnosis.  38 C.F.R. § 3.159; 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

To the extent that lay evidence can be competent to establish 
a diagnosis of a medical condition, a layperson is competent 
to identify a medical condition where the condition is a 
simple one, such as a broken leg as opposed to a form of 
cancer. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  In this case, residuals of a right cheek injury, 
pseudofolliculitis barbae, and chloracne are not conditions 
under case law, where lay observation has been found to be 
competent and the determination as to the presence of the 
disabilities is medical in nature, that is, not capable of 
lay observation.  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997) (On the question of whether the veteran has a chronic 
condition since service, the evidence must be medical unless 
it relates to a condition as to which, under case law, lay 
observation is competent); see Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).  Where as here, the medical diagnoses of a 
residuals of right cheek injury, pseudofolliculitis barbae, 
and chloracne are not within the knowledge of the veteran as 
a lay person, the lay evidence as to their presence is not 
competent evidence.  Moreover, there must be a current 
disability resulting from an injury or disease in service, 
which is not shown by competent evidence of record.   Chelte 
v. Brown, 10 Vet. App. 268, 271 (1997).  Without competent 
evidence that the veteran has current residuals of a right 
cheek injury, pseudofolliculitis barbae, or chloracne, there 
are no valid claims of service connection.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).

As the Board may consider only independent medical evidence 
to support its findings as to a medical diagnosis, not 
capable of lay observation, and to medical causation, and as 
there is no favorable medical evidence of current residuals 
of a right cheek injury, pseudofolliculitis barbae, and 
chloracne, the preponderance of the evidence is against the 
claims, and the benefit-of-the-doubt standard of proof does 
not apply. 38 U.S.C.A. § 5107(b).

Secondary Service Connection Claims

The remaining claims on appeal pertain to service connection 
on a secondary basis. Specifically, the veteran maintains 
that residuals of a right knee disability has led to the 
development of a left knee disability, a back disability, 
depression, and osteoarthritis.  

These four remaining claims are dependent upon a favorable 
outcome of the right knee claim.  One of the requirements of 
a secondary service connection claim is evidence of a 
service-connected disability.  38 C.F.R. § 3.310.  As the 
underlying claim of service connection for residuals of a 
right knee disability is denied, there is no factual or legal 
basis to support the claims of service connection for a left 
knee disability, a back disability, depression, and 
osteoarthritis secondary to the residuals of a right knee 
injury because the residuals of a right knee disability are 
not established as a service-connected disability and there 
is no other adjudicated service-connected disability.

As the preponderance of the evidence is against the claims, 
and the benefit-of-the-doubt standard of proof does not 
apply. 38 U.S.C.A. § 5107(b).


                                                                         
(The Order follows on the next page.). 




ORDER

Service connection for residuals of a right knee injury is 
denied. 

Service connection for residuals of a right cheek injury is 
denied.  

Service connection for pseudofolliculitis barbae is denied.  

Service connection for chloracne is denied.  

Service connection for a left knee disability secondary to 
the right knee disability is denied.  

Service connection for a back disability secondary to the 
right knee disability is denied.  

Service connection for depression secondary to the right knee 
disability is denied.  

Service connection for osteoarthritis secondary to the right 
knee disability is denied.    



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


